                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                          ANDERSON/GREENWOOD DIVISION

MICHAEL ALEXANDER COLLINS,           §
          Plaintiff,                 §
                                     §
vs.                                  §
                                     §
                                     §
LT. ERIC RIDDELL; LT. HETTICH; LT.   §
BOWMAN; DEPUTY MCDUFFIE; DEPUTY §
MOORE; DEPUTY STARKS; DEPUTY         §                  Civil Action No. 8:18-1580-MGL
AUTHERS; DEPUTY HETTICH;             §
CORPORAL KUDRON; DEPUTY              §
NIGHTENGALE; CORPORAL BRODUS;        §
SGT. WHITTAKER; AIKEN COUNTY         §
DETENTION CENTER; SHERRY             §
SHUTTERSWORTH a/k/a Sherry Shutters, §
            Defendants.              §
                                     §

           ORDER ADOPTING THE REPORT AND RECOMMENDATION
     AND GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT AND
      DENYING PLAINTIFF’S MOTION TO DISQUALIFY, MOTION TO STRIKE,
        MOTION FOR SANCTIONS AND MOTION FOR EXTENSION OF TIME

       Plaintiff Michael Alexander Collins (Collins), proceeding pro se, brings this action under

42 U.S.C. § 1983 alleging denial of medical care and retaliation. The matter is before the Court

for review of the Report and Recommendation (Report) of the United States Magistrate Judge

suggesting Defendant Shutters’ motion for summary judgment be granted; Defendants Riddell,

Hettich, Bowman, McDuffie, Moore, Starks, Authers, Hettich, Kudron, Nightengale, Brodus,

Whittaker, and Aiken County Detention Center’s (collectively Defendants) motion for summary

judgment be granted; and Collins’s motion to strike, motion for extension of time, motion for

                                               1
sanctions, and motion to disqualify (Collins’s motions) be denied, and Collins’s motion in limine

be dismissed as moot. The Report was made in accordance with 28 U.S.C. § 636 and Local Civil

Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court

may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1). The Court need not conduct a de

novo review, however, “when a party makes general and conclusory objections that do not direct

the court to a specific error in the [Magistrate Judge’s] proposed findings and recommendations.”

Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982); see Fed. R. Civ. P. 72(b).

       “A document filed pro se is ‘to be liberally construed.’” Erickson v. Pardus, 551 U.S. 89,

94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). Courts are not, however, required

to “conjure up questions never squarely presented to them” or seek out arguments for a party.

Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985). The Court will address each

specific objection to the Report in turn, but the Court need not—and will not—address any

arguments that fail to point the Court to alleged specific errors the Magistrate Judge made in the

Report. See Orpiano, 687 F.2d at 47.

       The Magistrate Judge filed the Report on July 2, 2019. ECF No. 156. Collins filed his

objections on July 31, 2019. ECF No. 158. The Court has reviewed the objections but hold them

to be without merit. It will therefore enter judgment accordingly.




                                                 2
       Collins’s objections fail to identify a specific error in the Report. Instead, he states he has

“explained in [his earlier motions] the reasons and right to file such motions” and “uses the denials

as further proof of Judge[‘]s bias when the Judge rules and denies what is clear law and Plaintiff’s

rights being trampled on.”       Objection 1.     Collins insists the Magistrate Judge erred in

recommending his claims be dismissed because the Magistrate Judge used the pronoun “she”

instead of “he” when referring to Collins on page fourteen of the Report. Objection at 1-2. Such

a conclusory and unsubstantiated allegation will not be addressed by this Court.

       After a thorough review of the Report and the record in this case pursuant to the standard

set forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the judgment

of the Court Defendants’ motions for summary judgment are GRANTED; Collins’s motion to

strike, motion to disqualify, motion for sanctions, and motion for extension of time are DENIED;

and Collins’s motion in limine is DISMISSED AS MOOT.

       IT IS SO ORDERED.

       Signed this 7th day of July 2019 in Columbia, South Carolina.

                                                      s/ Mary Geiger Lewis
                                                      MARY GEIGER LEWIS
                                                      UNITED STATES DISTRICT JUDGE

                                          *****
                               NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within thirty days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                  3
